Title: To Thomas Jefferson from William & Samuel Jones, 9 March 1793
From: Jones, William,Jones, Samuel
To: Jefferson, Thomas



Sir
London March 9th. 1793

We had the pleasure of receiving yours of the 26th. of Decr. Ulto. and have accordingly sent herewith, one of the best kind of our Portable Orreries. The price of the one sent is 3 Guineas, the additional half guinea is on account of its having a stand, and the plates under the earth and moon more durable, and not so liable to be loose dirty, and useless after a little while as those made of paper. We applied as you desired, to Donald & Burton, but was informed that they have stopped payment, but on being referred to Mr. Donald No. 11 Paper Buildings Temple he has undertaken to pay the money, and send the instrument by the favour of Mr. Marshall Sackville Street, Piccadilly. Mr. Martin very strongly recommends these alterations to the telescope as being himself in the way sometimes of making them. It is undoubtedly a curious contrivance but interferes too much with the construction of the instrument subjecting it to be deranged, and to be out of order somewhat, in shifting occasionally the parts. None of that construction are now made, but we could easily make you one if desired. The length would be 9 Inches, mounted in brass and to be used occasionally with or without the stand. The price will be either 4 or 5 guineas, not more; a pocket fish skin case included. Jupiter’s Moons and Saturn’s Ring can be distinctly seen by them.
A 12 Inch reflector, would be much more perfect, and magnify  more, but not suitable for the pocket. The price of such a one will be 7 Guineas.
The 3 ½ feet achromatic refracter, is the best kind of achromatic telescope that can be made, the price is 16 Guineas. If with a brass tube, and rack work 22 Guineas. If with micrometrical and other apparatus the price is from 30 to 70 Guineas.
The prices of Globes you will see by our Catalogues sent and we have to inform you that we are concerned in new 18 Inch Globes that are in forwardness, that will contain many improvements and advantages not in any former ones. The names on the Terrestial &c will be in English. The discoveries included to the present time, and the positions of the Stars, and Constellations brought forward to the commencement of the year 1800. By the time we [have] the pleasure of next writing to you we hope that they will be completed. We have further to inform you that since you were in England, our father Mr. John Jones has declined business in the shopkeeping way, he lives cheifly in the country we are left to improve and manage the business entirely to our desires, our connections, and concerns, have thereby very considerably expanded, and improved, and at this moment we have the honor to do business for, and to be recommended by, the first persons of science and property.
We hope therefore to have the favour of your custom, and recommendation, and […] pledge our reputations that the greatest attentions possible shall be paid to any commands that you may think proper to charge us with.
We have enclosed in the a Dozen of our catalogues which we presume you will find to be more comprehensive than any hitherto published. We have the honor to be, Sir, Your Obliged, and Very Hble Servts.

Wm & Saml. Jones (brothers)

